Appeal (1) from a judgment of foreclosure and sale made by Supreme Court, Montgomery County, entered November 1, 1950, and (2) from an order of the same court at Special Term denying a motion for an order to modify said judgment, entered November 22, 1950. An adequate determination of the rights of the parties on this appeal requires a prompt trial and determination of the pending action brought by appellant Chase to foreclose his mechanic’s lien. It is directed that this action be tried, or dismissed if the lienor fail to try it, at the Montgomery Term of the Supreme Court commencing May 14th. The prevailing party in that action will file with the clerk of this court a certified copy of the judgment entered. The appeal is continued to July 2d for a consideration of the effect of such judgment on this appeal. The referee in the mortgage foreclosure action is directed to adjourn the sale accordingly. Heffernan, J. P., Brewster, Deyo, Bergan and Coon, JJ., concur. [See post, p. 986.]